Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold Provides Exploration Update for 2010 VANCOUVER, April 13 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") is initiating exploration programs on several of its globally diversified projects. Mongolia A field crew has been mobilized to commence the 2010 Lookout Hill exploration program on Entree's 100%-owned western portion of the Shivee Tolgoi mining licence ("Shivee West"), adjacent to the Oyu Tolgoi mine development project. Previous deep penetrating geophysical work has been re-evaluated over the 2009-2010 winter period. The surveys cover a belt of prospective Devonian rocks identified in earlier programs which are geologically similar to the Devonian-aged setting of the Entree-Ivanhoe Mines joint venture deposits, Hugo North Extension and Heruga, and Ivanhoe Mines' nearby Oyu Tolgoi deposits. The geophysical re-evaluation will be combined with further geochemical and geological surface work to generate new drill targets. Approximately 5,000 metres of follow-up drill testing is planned for later in 2010. The Company is also working through the mining licence application process in order to convert all or a portion of its Togoot exploration licence to a mining licence. A decision regarding the conversion application is expected shortly. USA Empirical Projects At Bisbee, Arizona, recently completed induced polarization surveys have outlined an area of high chargeability coincident with the 2 kilometre x 3 kilometre magnetic low that defines the Dixie exploration target. Dixie is located approximately 6 kilometres north-northeast of the historic Bisbee mining camp and along a prominent structural trend that extends from Bisbee northeastward through the Entree property. Permitting for initial drill testing and follow-up geophysical surveys is in progress, with a 2,400 metre drill program planned to commence in late May or June, 2010. Additional induced polarization surveys are planned to test the 2 kilometre x 3.5 kilometre magnetic low that defines the Abbot target located 10 kilometres north of Bisbee. The Bisbee camp was the foundation of the Phelps Dodge mining company (now Freeport McMoRan), and produced over 7 billion pounds of copper from the late 1800s until 1975. No work is currently planned at Lordsburg or Oak Grove in New Mexico for the first half of 2010. Entree has applied for additional drill permits at Lordsburg which could allow for a drill program later in the year. During the 2008 and 2009 field seasons, Entree personnel were successful in discovering a new copper-gold porphyry system near Lordsburg. This area was previously known only for vein-style gold-silver-copper mineralization. Additional drilling would be directed towards expanding the current drill defined copper-gold porphyry zone. Yerington Projects Field work has commenced on the Blackjack property located in the historic Yerington copper camp of Nevada. The property is held under option from Honey Badger Exploration and covers approximately 10,500 acres. The permitting of seven exploration drill holes totaling 2,800 metres is in the final stages of being approved with drilling scheduled to begin in May, 2010.
